Citation Nr: 1624355	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable disability rating for migraine headaches prior to June 23, 2014, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for lichen simplex chronicus on bridge of nose.

4.  Entitlement to an initial compensable disability rating for right index finger disability with foreign body.

5.  Entitlement to an initial compensable disability rating for lumbar spine strain with degenerative disc disease at L5-S prior to June 23, 2014, and in excess of 10 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from July 2007 to July 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2015, the Decatur, Georgia RO granted an increased evaluation of 10 percent for migraine headaches, effective June 23, 2014, and an increased 10 percent for lumbar spine strain with degenerative disc disease as L5-S1, also effective June 23, 2014. 

The issue of entitlement to a compensable disability rating for lichen simplex chronicus on bridge of nose is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Pseudofolliculitis barbae was incurred during active service. 

2.  Migraine headaches are manifested by characteristic very frequent prostrating attacks but not by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  At no time during the pending appeal have symptoms of the Veteran's right index finger disability more nearly approximated a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or: with extension limited by more than 30 degrees.

4.  For the entire claims period, the Veteran's lumbar spine disability was manifested by pain with X-ray evidence of degenerative disc disease, but it did not result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, unfavorable ankylosis or incapacitating episodes. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100.

3.  The criteria for a compensable rating for a right index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a, Diagnostic Code 5299 (2015).

4.  For the period prior to June 23, 2014, the criteria for a 10 percent disability rating, but no higher, for a lumbar spine strain with degenerative disc disease at L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2015).

5.  For the period starting June 23, 2014, the criteria for disability rating in excess of 10 percent disabling for a lumbar spine strain with degenerative disc disease at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  The Veteran underwent VA examinations in September 2010 and fee-based examinations in June 2014.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Reasonable doubt will be resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records include a June 2007 enlistment medical history report, in which he denied any skin diseases.  A June 2007 enlistment examination was negative for skin abnormalities.  In March 2010, the Veteran requested a permanent shaving profile due to a history of shaving problems.  The examiner noted he has had a shaving profile since basic training.  The examiner also indicated that the Veteran had a long history of razor bumps that get inflamed with close shaving.  There was objective evidence of multiple small round keloid scars to the beard area.  The diagnosis was pseudofolliculitis barbae.   

In a September 2010 VA examination report, the examiner noted that since the Veteran has left the Army, the problem has gone away.  Pseudofolliculitis barbae was indicated as healed without residuals or sequelae.  

In a March 2011 notice of disagreement, the Veteran reported that he continues to bleed every time he shaves, and it is very painful.  He stated that since he is not in the military, he does not shave daily, but when he does, he will have bleeding and pain.  

In an October 2011 VA progress note, the Veteran reported "hair bumps" from shaving.  The evaluated educated that he should leave his facial hair just a little out but he stated has to have a clean shave for job.  The examiner noted a diagnosis of folliculi barbae and prescribed clindamycin solution for face as needed. 

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to service connection for pseudofolliculitis barbae, which was incurred in service and continued to persist since that time.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

III.  Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ('flare-ups') due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

	A.  Headaches

In a February 2011 rating decision, the Veteran was granted entitlement to service connection for migraine headaches, effective July 25, 2010.  His disability was rated as noncompensable.  In a May 2015 decision, the RO increased the Veteran's disability rating to 10 percent effective June 23, 2014.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  He appeals the initial ratings assigned.

Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term 'prostrating.'  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

The term 'productive of severe economic inadaptability' is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase 'productive of' could be read to mean either 'producing' or 'capable of producing' economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

After review of the record, the Board finds that a uniform 30 percent rating for migraine headaches is warranted.  To that end, during the September 2010 VA examination, the Veteran reported that he had headaches since 2007 while he was in the military.  He reported headaches once per week which were associated with light and noise sensitivity.  His reported his headaches lasted up to two hours.  In a September 2010 VA progress note, the Veteran reported headaches with photophobia and nausea occurring 5 to 6 times per month.  He uses over the counter Tylenol for suboptimal relief.  In a March 2011 notice of disagreement, the Veteran asserted that he has at least three headaches a week and that he uses Tylenol and sleep to get rid of the pain.  He claimed that when he gets a headache he needs to sleep and turn the lights off, which stops him from being able to do all of his daily activities.  In an October 2011 VA progress note, the Veteran reported he takes Topamax for prevention of migraines, but still has them about twice per week.  During a June 2014 fee-based examination, the Veteran complained of pain, nausea, vomiting sometimes, and sensitivity to light and sound.  The Veteran reported he experiences constant head pain, pulsating or throbbing head pain, pain on both sides of the head, worsened pain with physical activity, and worsened pain with lights and noise.  Non-headache symptoms associated with migraines included nausea, sensitivity to light and sound, changes in visions, and sensory changes.  He indicated the duration will be 1-2 days.  The examiner noted prostrating attacks of migraine headache pain more frequently than once per month.  The Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran's non-migraine headache pain also occurs more frequently than once per month.  The examiner indicated there was no impact on the Veteran's ability to work. 

A review of the record discloses that the Veteran had headaches at least once a month that were associated with light sensitivity, noise sensitivity, and nausea which has interfered in his daily activities.  The above demonstrates that the criteria for a 30 percent rating were met during this time, i.e. migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Accordingly, the Board finds that a uniform 30 percent rating for migraine headaches is warranted since the date of the claim.

Based on the evidence of record, however, the Board finds that entitlement to a rating higher than 30 percent for the Veteran's migraine headaches is not warranted at any time during this appeal.  To that end, collectively the September 2010 VA examination and June 2014 fee-based examination disclose that the Veteran's headaches are associated with nausea, sensitivity to light, changes in vision and sensory changes that occur about more than once a month.  The Board notes, however, that the June 2014 fee-based examiner specifically found that the Veteran's very prostrating and prolonged attacks of migraines/non-migraine pain did not impact his ability to work.

The criteria for a 50 percent rating require a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision had to be met).  Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive 'or' requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met.

The record reflects no showing that the Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Rather, the fee-based examiner found that the Veteran's headache condition did not impact his ability to work.  As the Veteran has not shown that his migraines are very frequent completely prostrating and prolonged attacks, and that they impact his ability to work to a level of 'producing' or 'capable of producing' economic inadaptability, the Board finds that the evidence precludes concluding that his migraines are capable of producing 'severe' economic inadaptability.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  Therefore, throughout the entire appeal period, the Veteran's symptoms have not caused prolonged attacks which are productive of severe economic inadaptability.  Hence, they have not more nearly approximated the criteria for a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

	B.  Finger

The Veteran is currently in receipt of a non-compensable rating for a right index finger disability with foreign body.  This disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5229, applicable to limitation of motion of the index finger.  As he does not have a diagnosis of ankylosis, Diagnostic Code 5229 is the only applicable diagnostic code for an index finger disability involving limitation of motion.

Under Diagnostic Code 5229, a non-compensable rating is warranted with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating is the maximum rating available under Diagnostic Code 5229, and is warranted when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by more than 30 degrees.

The Veteran was afforded a September 2010 VA examination as to his right index finger disability.  He reported pain on lifting, and pain aggravated by hitting it.  The Veteran indicated his pain level averages 7/10 daily for a duration of five minutes without flares.  The examiner noted that several x-rays showed a radiopaque object next to the proximal interphalangeal (PIP) joint in the finger. 

VA progress notes also indicate complaints of right index finger pain.  In a September 2010 VA progress note, the Veteran complained of right first finger pain.  In an August 2012 VA note, the Veteran reported that in 2009 he had finger pain and x-ray done.  He stated he was told that he had an old fracture that had healed.  He reported he still has pain in his index finger.  Upon physical examination there was decreased range of motion at the PIP joint.  Pain was elicited with range of motion of the finger.  

In a March 2011 notice of disagreement, the Veteran asserted he has difficulty writing because his finger hurts.  

In a December 2012 substantive appeal, the Veteran complained of right finger pain every time he does work or other things.  

During a June 2014 fee-based examination, the Veteran complained of swelling and intermittent pain.  He stated he participated in some physical therapy with some improvement.  The examiner noted he is right handed.  He described flare-ups when he plays sports or fights for too long.  There was evidence of painful motion in the right index finger.  Upon physical examination, the examiner noted a gap of less than 1 inch between the fingertip and proximal transverse crease of the palm.  Painful motion began at a gap of less than one inch.  There was no limitation of extension or evidence of painful motion of the index finger.  Additional limitation of motion after repetitive use was not shown.  The examiner noted the Veteran has functional loss including less movement than normal in the right index finger after repetitive use.  Pain on palpation was noted on the right hand.  Hand grip was noted as normal.  There was no evidence of ankylosis.  The examiner noted that the impact of his right index finger is that making a very firm grip can bring on discomfort and pain at times, however, at other times the function of the hand is not impacted.   

Based on the June 2014 examination and the Veteran's statements, the evidence does not demonstrate that there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  In addition, the evidence shows that the right index finger extension is not limited.  Although the June 2014 VA examiner indicated the Veteran reported painful motion began at a gap of less than one inch, there was no evidence of functional movement limited to a gap of one inch or more.  For these reasons, the Veteran is not entitled to a compensable rating, as his symptoms most nearly approximate the symptoms required for a non-compensable rating.

For the foregoing reasons, there is insufficient evidence to support compensable rating for the right index finger disability.

	C.  Back

Service connection for lumbar strain was granted by the RO in a February 2011 rating decision.  The rating was increased to 10 percent, effective June 23, 2014, by rating decision in May 2015.  The ratings were awarded under the provisions of Diagnostic Code 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Analysis

The Veteran was granted service connection for a lumbar spine disability in February 2011 based on in-service complaints of low back pain and a September 2010 VA examination report. 

In a September 2010 VA progress note, the Veteran complained of low back pain.  

During a September 2010 VA examination, the Veteran reported his back pain has made lifting and exercise more difficult.  He denied any effect on activities of daily living.  His pain is aggravated by jumping and lifting and alleviated by stretching.  The pain level was 5/10 and averages 5/10 daily constant without flares.  He denied weakness, fatigue, or functional loss.  There was no evidence of associated findings such as bladder or bowel dysfunction.  Walking was noted as normal and unaided.  He was able to walk a mile or up to one hour.  Upon physical examination, there was no pain and no radiation beyond the back.  Forward flexion was noted to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no loss of motion upon repetitive testing.  There was no spasm, guarding, or tenderness and no fixed deformity.  An x-ray report showed minimal degenerative disc disease at the L5-S1 level.  The diagnosis was lumbar spine strain, minimal. 

In a March 2011 notice of disagreement, the Veteran asserted that because he has pain with lifting and exercising, it affects his daily occupation and activities.  He reported he has attended physical therapy and has received pain medication from the VA.  He asserted he has daily pain.  

In a November 2012 substantive appeal, the Veteran stated that he cannot play sports and his back freezes up on him with terrible pain.  

In an August 2013 VA progress note, the Veteran complained of left lower back pain.  He stated he has had it for one week.  He denied trauma or heavy lifting.  He stated his pain was positional and come with flexion and extension of the back.  He also reported pain at night.  Upon examination, there was no deformity noted, and no tenderness to palpation over the spine.  Range of motion was noted as restricted.  Flexion and extension produce pain.  Straight leg raise test was negative.  The assessment was low back pain, muscular strain. 

During a June 2014 fee-based examination, the examiner noted a diagnosis of lumbar spine strain with degenerative disc disease at the L5-S1.  The Veteran reported he gets back pains on and off, but it gets worse with any heavy lifting and playing of sports.  The Veteran described flare-ups as a sharp pain when he might bend over to pick up something, which prevents him from moving for a while.  He also reported occasional pain when he wakes up.  Range of motion testing showed forward flexion to 90 degrees with pain at 80 degrees, extension to 30 degrees with pain at 25 degrees, right and left lateral flexion to 30 degrees without pain, and left and right lateral rotation to 30 degrees without pain.  Upon repetitive use testing, there was no additional loss of range of motion.  The examiner also noted additional functional loss consisting of less movement than normal.  There was no localized tenderness or guarding or muscle spasms.  Muscle strength testing was normal without atrophy.  Reflex testing was noted as normal.  Straight leg testing was negative.  The examiner noted there was no IVDS.  The Veteran reported he occasionally uses a brace at various times when needed such as when partaking in extensive physical work, lifting, or lifting weights.  Gait was within normal limits.  The examiner noted the Veteran works part time as a patrolling severity officer for the congress center since 2011.  Pain, weakness, fatigability, and/or incoordination and additional limitation of functional ability of the thoracolumbar spine are present during flare-ups or repeated use over time.  The additional limitation was described as additional loss in range of motion when suffering from pain.  The examiner noted the degree will depend on the activity and severity of pain experienced by the Veteran.  However, today's degrees in range of motion may be suggestive of the range of motion to be experienced during flare-ups.   

As noted, the Veteran's back disability has been rated as noncompensable until June 23, 2014, when the rating was increased to the current 10 percent level based upon the examination of that date.  Prior to June 23, 2014, forward flexion to 85 degrees or less, combined range of motion of the thoracolumbar spine of 235 degrees or less, muscle spasm, guarding or localized tenderness and vertebral body fracture are all not shown.  However, during the September 2010 VA examination, the Veteran complained of painful motion, but otherwise was found to have noncompensable motion on lateral flexion and extension.  Additionally, arthritis was affirmatively found during the X-ray of the thoracolumbar spine.  Accordingly, a 10 percent but no higher rating is warranted for degenerative joint disease of the thoracolumbar spine, a group of minor joints, prior to June 23, 2014.  38 C.F.R. § 4.45, 4.71a, Codes 5003, 5242.

For the period starting June 23, 2014, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis are all not shown.  Furthermore, there are no prescribed periods of bedrest or diagnosis of IVDS.  Accordingly, a disability rating in excess of 10 percent is not warranted for degenerative joint disease of the thoracolumbar spine, starting June 23, 2014.  38 C.F.R. § 4.45, 4.71a, Codes 5003, 5242.

The Board has also considered whether a separate rating could be assigned based on any neurological manifestations of the existing cervical spine disability.  However, as the June 2014 fee-based examiner found no radiculopathy or any other underlying neurological impairment, and there is no other medical evidence indicating the presence of such neurological impairment, the Board finds that the weight of the evidence is against a finding that such associated impairment is present.  Accordingly, there is no basis for assigning a separate rating based on such impairment.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45; Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the June 2014 fee-based examiner found that the Veteran's lumbar spine disability resulted in less motion than normal functional impairment, but found no additional loss of limitation of motion upon repetitive testing.  Additionally, although the Veteran has reported some level of flare-ups, he did not report that these episodes resulted in any significant loss of function.  Consequently, they are adequately compensated by the existing 10 percent rating.  38 C.F.R. §§4.40, 4.45; Deluca v. Brown 8 Vet. App. 202 (1995).

	D.  All Increased Rating Claims

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as 'governing norms' is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, there is no evidence that the Veteran is unemployable as a result of these service connected disabilities, and the Veteran has not claimed unemployability.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to an initial 30 percent disability rating for migraine headaches is granted.

Entitlement to an initial compensable disability rating for right index finger disability with foreign body is denied.

Entitlement to a 10 percent disability rating for lumbar spine strain with degenerative disc disease at L5-S prior to June 23, 2014 is granted.  An evaluation in excess of 10 percent for the entire period on appeal is denied.  


REMAND

The Veteran has also asserted that his lichen simplex chronicus on bridge of nose warrants a compensable rating.  Although the statement of the case lists this as an issue, and the Veteran filed a substantive appeal dated in November 2012 indicating he wished to appeal all of the issues, no additional development has occurred since November 2012.  This may be because an additional substantive appeal filed in January 2013 limited his appeal to the issues other than an increased rating for lichen simplex chronicus on bridge of nose.  Although this may indicate the Veteran does not wish to pursue the appeal, the Veteran did not specifically indicate he was withdrawing the appeal.  As the issue was appealed and a timely substantive appeal for the issue was filed, the issue remains on appeal.  

Since the Veteran's last VA examination was in September 2010, the Board finds an additional VA examination is necessary to determine the severity of the Veteran's lichen simplex chronicus on bridge of nose. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be afforded a VA skin examination to address the nature and severity of the Veteran's service-connected lichen simplex chronicus on bridge of nose.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

3. Then, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


